Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOMPELLA et al. (US 2012/0239966 A1), hereinafter KOMPELLA.
Regarding claim 1, KOMPELLA a method comprising:
receiving, by a first network device (any of the network nodes or element, see ¶ 0049) at a standby location associated with a geographic redundancy via a standby communication link, failover traffic originating from a primary location associated with a failure of a network device (active SGW 112) at the primary location (the MME may be alerted to the failure of an SGW by nodes or network elements adjacent to the failed SGW. These adjacent nodes or network elements may independently take corrective action to re-establish connectivity through a previously assigned backup SGW, through a backup SGW identified by the MME, or through some other routing means, see ¶ 0049)

transmitting, by the first network device, the failover traffic to the second network device based on the selecting of the second network device (the network nodes or elements in communication with backup SGW when there is failure in primary SGW, see ¶ 0049-0054)

Regarding claim 2, KOMPELLA discloses receiving, by the second network device, the failover traffic (the network nodes or elements receive failover traffic, see ¶ 0049);
transmitting, by the second network device the failover traffic, to a third network device at the primary location (the network nodes or elements transmits the failure traffic to MME, see ¶ 0049);
receiving, by the third network device, the failover traffic (MME received the alert traffic, see ¶ 0049); and
performing, by the third network device in response to receiving the failover traffic, network performance evaluation on the failover traffic (for data arriving on the S1-u or the S5-u interface, a Delete Bearer Request is sent to the MME to clean up the session, and a Delete Session Request is sent to the PGW to clean up its session state. The MME will trigger a cleanup all the way down to the UE. If the MME sends a <what is 

Regarding claim 3, KOMPELLA discloses the failover traffic includes user plane traffic (S1-U interface support user plane tunneling between SGW and eNodeBs or S5/S8 interfaces between SGWs and PGW 113 also support user plane tunneling, see ¶ 0029, 0031). 

Regarding claim 4, KOMPELLA discloses the network device is a core network device of a core network at the primary location (the SGW 112 is core network device, see figure 1).

Regarding claim 5, KOMPELLA discloses the standby communication link communicates the failover traffic to a network device of the standby location that corresponds to the network device of the primary location (a specific backup SGW is assigned to one or more primary or active SGWs within the network by, illustratively, the network management system (NMS). A selected backup SGW may be the SGW most geographically proximate to a primary or active SGW. Moreover, some primary or active SGWs may operate as backup SGWs to other primary or active SGWs, ¶ 0050-0054)

Regarding claim 6, KOMPELLA discloses the transmitting includes transmitting the failover traffic to the second network device via tunneling (S1-U interface support 

Regarding claim 7, KOMPELLA discloses the failover traffic includes control plane traffic (includes control plane traffic, see ¶ 0031, 0032, 0063, 0069).

Regarding claim 8, KOMPELLA discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (the network nodes or elements receives traffic from primary SGW, see ¶ 0051-0053); and
transmitting, by the first network device the traffic, to a third network device (MME, ¶ see 0049) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the MME may be alerted to the failure of an SGW by nodes or network elements adjacent to the failed SGW, see ¶ 0049).

Regarding claim 9, KOMPELLA discloses a system comprising:
a first network device (any of the network nodes or elements, see ¶ 0049), the first network device comprising: a first communication interface;
a first memory, wherein the first memory stores first instructions; and a first processor, wherein the first processor executes the first instructions to:
receive, via the communication interface and (any of the network nodes or elements, see ¶ 0049) a standby location associated with a geographic redundancy via a standby communication link, failover traffic originating from a primary location 
select a second network device at the primary location to which to transmit the failover traffic based on receiving the failover traffic via the standby communication link (network elements may independently take corrective action to re-establish connectivity through a previously assigned backup SGW, see  ¶ 0049); and
transmit, via the first communication interface based on the selection, the failover traffic to the second network device based on the selecting of the second network device (the network nodes or elements in communication with backup SGW when there is failure in the primary SGW, see ¶ 0049-0054)

Regarding claim 10, KOMPELLA discloses further comprises the second network device (backup SGW, see ¶ 0049), the second network device comprising: a second communication interface;
a second memory, wherein the second memory stores second instructions; and a second processor, wherein the second processor executes the second instructions to: 
receive, via the second communication interface, the failover traffic; transmit, the failover traffic to a third network device at the primary location, and wherein the system further comprises the third network device (the network nodes or elements transmit the 

Regarding claim 11, KOMPELLA discloses the failover traffic includes user plane traffic (S1-U interface support user plane tunneling between SGW and eNodeBs or S5/S8 interfaces between SGWs and PGW 113 also support user plane tunneling, see ¶ 0029, 0031). 

Regarding claim 12, KOMPELLA discloses the network device is a core network device of a core network at the primary location (the SGW 112 is core network device, see figure 1).

Regarding claim 13, KOMPELLA discloses the standby communication link communicates the failover traffic to a network device of the standby location that 

Regarding claim 14, KOMPELLA discloses the transmitting includes transmitting the failover traffic to the second network device via tunneling (S1-U interface support user plane tunneling between SGW and eNodeBs or S5/S8 interfaces between SGWs and PGW 113 also support user plane tunneling, see ¶ 0029, 0031). 

Regarding claim 15, KOMPELLA discloses the failover traffic includes control plane traffic (includes control plane traffic, see ¶ 0031, 0032, 0063, 0069).

Regarding claim 16, KOMPELLA discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (the network nodes or elements receives traffic from primary SGW, see ¶ 0051-0053); and
transmitting, by the first network device the traffic, to a third network device (MME, ¶ see 0049) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the MME may be alerted to the failure of an SGW by nodes or network elements adjacent to the failed SGW, see ¶ 0049).

KOMPELLA discloses a non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the network device to:
receive, via a standby communication link of a standby location, failover traffic originating from a primary location associated with a failure of a primary network device of the primary location, wherein the network device is situated at the standby location associated with a geographic redundancy (the MME may be alerted to the failure of an SGW by nodes or network elements adjacent to the failed SGW. These adjacent nodes or network elements may independently take corrective action to re-establish connectivity through a previously assigned backup SGW, through a backup SGW identified by the MME, or through some other routing means, see ¶ 0049);
select a second network device of the primary location to which to transmit the failover traffic based on the receipt of the failover traffic via the standby communication link; and 
transmit, based on the selection, the failover traffic to the second network device (the network nodes or elements in communication with backup SGW when there is failure in the primary SGW, see ¶ 0049-0054).

Regarding claim 18, KOMPELLA discloses the failover traffic includes user plane traffic (S1-U interface support user plane tunneling between SGW and eNodeBs or S5/S8 interfaces between SGWs and PGW 113 also support user plane tunneling, see ¶ 0029, 0031). 

KOMPELLA discloses the network device is a core network device of a core network at the primary location (the SGW 112 is core network device, see figure 1).

Regarding claim 20, KOMPELLA discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (the network nodes or elements receives traffic from primary SGW, see ¶ 0051-0053); and
transmitting, by the first network device the traffic, to a third network device (MME, ¶ see 0049) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the MME may be alerted to the failure of an SGW by nodes or network elements adjacent to the failed SGW, see ¶ 0049).

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412